DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/22/2020 has been entered. Claims 4, 6-8, 10-15 are pending in the application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Arguments
Applicant’s arguments with respect to claim(s) 4, 6-8, 10-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15, 4, 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Omoigui (US 20100070448) in view of Abdelaziz et al. (US 20180189634) and further in view of Srinivasan (US 9792277).
As per claim 15, Omoigui (US 20100070448) teaches
a text-to-ontology mapping method for automatic extraction of structured information from free-form text provided by a user to match properties to requirements comprising the steps of: defining a knowledge graph and an associated ontology based on a plurality of candidate data sets (fig. 109: knowledge integration service, ontology plugins, web services including people DSA, events DSA, email DSA, documents etc.; fig. 128: semantic indexing relating to ontology, knowledge retrieval; para. 833: intelligently handles the mapping of the object type of the currently selected object to the semantics of the displayed Context Palette; para. 1294, 2477-2479; fig. 94: natural language input, language broken down/parsed, comparison with ontology categories); 3Application No. 15/435,070Docket No.: 122010 Reply to Office Action of May 22, 2020(PATENT) 
generating a taxonomy of named entities contained in said knowledge graph correlated to relations of said named entities and meta-data associated with said named entities (para. 355: in the context of artificial intelligence, the ontology of a program is described by defining a set of representational terms. In such ontology, definitions associate the names of entities in the universe of discourse (e.g., classes, relations, functions, or other objects) with human-readable text describing what the names mean, and formal axioms that constrain the interpretation and well-formed use of these terms; para. 388: taxonomy, an organizational structure wherein divisions are ordered into categories; para. 1774-1745: entities allow the user to create a dynamic taxonomy. For instance, Nervana (our company) was initially an entity (known only to itself and its few employees) but as we have grown and attracted public attention, as an entity we are evolving into a topic in a public taxonomy. With entities, users don't have to wait for context (like Nervana) to "eventually become" topics); 
defining a contextual ontology from said candidate data sets, wherein said contextual ontology facilitates a structured representation of parameters of interest in free-form text input context (para. 504: users enter parameters consistent with a Context Template, indicating the category fillers (if required) and what Agency(ies) to query; para. 1362; fig. 94: natural language input, language broken down/parsed, comparison with ontology categories; para. 654, 2961: a client user inputs a natural language query. The natural language query is then broken down into key phrases, words, or variants. The key phrases, words, or variants are then submitted to be compared with available ontology categories. Based on this comparison, the system presents the user with recommended search terms); 
associating a set of language-specific text-matching attributes with nodes in said associated ontology and nodes in said contextual ontology and said knowledge graph (para. 2240: computes a weighted average of all the link strengths for the categories to be linked to the thread. This new weighted average becomes the link strength. The weighted average is preferably computed using the number of concepts in each object in the thread. This has the benefit of ensuring that "semantically light" objects (such as short postings) do not erode the semantics of the thread relative to "semantically denser" objects in the thread (such as email attachments and long postings); para. 3126: the specifier *:Apoptosis may be mapped (by the KIS) to the semantically densest category (best-performing) or ALL categories with that name (highest relevance), depending on admin settings. This is very powerful as it provides better discovery and/or semantic relevance by looking at multiple ontologies simultaneously); 
receiving a search query, wherein said search query includes user provided free-form text; analyzing said user provided free-form text of said search query (fig. 102; para. 659: receive email from users as natural language queries. These messages are parsed by the SQP and processed. The XML results are preferably sent to the user as an HTML file (with the appropriate default Skin) generated with XSLT processed over the XML results of the natural-language query; para. 2961; fig. 99: semantic analysis); 
performing a semantic parsing of said user provided free-form text of said search query, extracting semantic relations by traversing a dependency parsed tree and applying a classifier to detect mappings between phrases in said user provided free-form text of said search query and nodes in said contextual ontology; and scoring detected mappings against a plurality of candidate data sets (fig. 94: natural language input, language broken down/parsed, comparison with ontology categories; para. 653, 659: receive email from users as natural language queries. These messages are parsed by the SQP and processed. The XML results are preferably sent to the user as an HTML file (with the appropriate default Skin) generated with XSLT processed over the XML results of the natural-language query; para. 2961; fig. 99: semantic analysis). 
	Omoigui does not explicitly disclose dense word embedding vectors.
	Abdelaziz discloses 
in the form of semantically-meaningful dense word embedding vectors (para. 11: knowledge graphs are becoming more dense and complex as more and more data sources are being ingested to create knowledge graphs with a multitude of different semantic relations; para. 25: edge distances for the knowledge graph 200 (FIG. 2) are representative of semantic closeness or semantic relatedness. Semantic relatedness includes any relation between two terms, while semantic similarity only includes the narrower "is a" relation. For example, "car" is similar to "bus", but is also related to "road" and "driving." Semantic similarity is where the idea of distance is based on the likeness of meaning or semantic content. Computationally, semantic similarity may be estimated by defining a topological similarity, by using ontologies to define the distance between terms or concepts. Based on text analysis, semantic relatedness between units of language (e.g., words or sentences) can also be estimated using statistical means such as a vector space model to correlate words and textual contexts from a suitable text corpus; para. 31: Each node in the set of nodes from the knowledge graph 200 can be represented by a graph or textual embedding using a vector space model.) Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Omoigui to include the teachings of Abdelaziz, for the advantage of identifying semantically related words that helps provide relevant search results to the users.  
	Omoigui and Abdelaziz do not teach by performing part-of-speech tagging and dependency parsing on said user provided free-form text of said search query.
	Srinivasan teaches 
by performing part-of-speech tagging and dependency parsing on said user provided free-form text of said search query; performing named entity recognition and named entity linking on said user provided free-form text of said search query to associate parts of said user provided free-form text of said search query with known named entities described in said knowledge graph (fig. 8: natural language processing layer includes part of speech tagging module, dependency parsing module; named entity recognition module, syntactic parsing module…; col. 7:53-55: the impact analyzer 118 can be configured to determine the impact of the particular document from a context of oil companies and consumer related companies;  col. 13:6-17: entity recognition module 808 can be configured to identify and annotate named entities, such as names of persons, locations, or organizations. The named-entity recognition module 808 can label such named entities by entity type (for example, person, location, time-period or organization) based on the context in which the named entity appears. For example, the named-entity recognition module 808 can be configured to execute a named-entity recognition algorithm, which can be augmented with a dictionary-based named entity lists.)  Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Omoigui and Abdelaziz to include the teachings of Srinivasan, for the advantage of parsing and analyzing user inputs in order to recognize words and related words that helps provide relevant search results to the users.  

As per claim 4, Omoigui teaches 
processing named entity to ontology associations to resolve ambiguities and prune matches, to arrive at a context-specific structured representation of said user provided free-form input text of said search query (para. 405: ensure that the data structure is unambiguous; para. 1575, 3011, 3687: better ontology information, name disambiguation; fig. 94: natural language input, language broken down/parsed, comparison with ontology categories; para. 654, 2961: a client user inputs a natural language query. The natural language query is then broken down into key phrases, words, or variants. The key phrases, words, or variants are then submitted to be compared with available ontology categories. Based on this comparison, the system presents the user with recommended search terms).

As per claim 6, Omoigui teaches
extract named entities from said user provided free-from input text of said search query; ascertain semantic relations between extracted named entities and other constituents of the user provided free-form input text of said search query signifying an action (predicate) and a subject; map said semantic relations to parameters in a contextual ontology (fig. 94: natural language input, language broken down/parsed, comparison with ontology categories; para. 654, 2961: a client user inputs a natural language query. The natural language query is then broken down into key phrases, words, or variants. The key phrases, words, or variants are then submitted to be compared with available ontology categories. Based on this comparison, the system presents the user with recommended search terms; fig. 13-2: SubjectTypeID, PredicateTypeID,…; fig. 61; para. 622, 666: the semantic domain name maps to a specific ontology).

As per claim 7, Omoigui teaches
wherein said contextual ontology comprises a graph-based representation of properties of a client entity, a vendor entity, and project requirements (fig. 3: knowledge ontology and inference infers new connections and properties in the semantic network; figs. 24, 139: project, customer; para. 1678, 3097).

As per claim 8, Omoigui does not teach claim 8.
the step of tokenization of said user provided free-form text of said search query (para. 1989: provides support for including any number of tokens with a request that may be used for different purposes)
Srinivasan also teaches in fig. 8: natural language processing layer with sentence tokenization module; col. 12:4-35.

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Omoigui (US 20100070448) in view of Abdelaziz et al. (US 20180189634) and further in view of Srinivasan (US 9792277) and Dahlmeier et al. (US 20130325442).
As per claim 10, Omoigui, Abdelaziz and Srinivasan do not teach uses a trained conditional random field model.
Dahlmeier et al. teaches
part-of-speech tagging uses a trained conditional random field model (para. 89-92, 115-118). Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Omoigui, Abdelaziz and Srinivasan to include a trained conditional random field model, as taught by Dahlmeier, for the advantage of providing an efficient search program that allow sufficient parsing, analyzing, and searching common features between entities thus better identify and display to users the most relevant search results.  

As per claims 11-12, Omoigui and Abdelaziz do not teach said claims.
	Srinivasan teaches
parsing said user provided free-form text of said search query; normalizing phrases identified by said step of parsing (fig. 6: format normalization; col. 10:45-54; col. 14:39-64). Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Omoigui, Abdelaziz to include the scoring correlations, as taught by Srinivasan, for the advantage of providing an efficient search program that allow sufficient parsing, analyzing, and searching common features between entities, keywords thus better identify and display to users the most relevant search results.  
	Omoigui, Abdelaziz and Srinivasan do not teach shallow parsing.
Dahlmeier et al. teaches
shallow parsing (para. 115: extract a rich set c syntactic and semantic features, including part of speech (POS) tags, hypernyms from WordNe and named entities. Han--The system relies on shallow syntactic and lexical features derive from a chunker, including the words before, in, and after the NP, the head word, and POS tags Lee--The system uses a constituency parser). Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Omoigui, Abdelaziz and Srinivasan to include the scoring correlations, as taught by Dahlmeier, for the advantage of providing an efficient search program that allow sufficient parsing, analyzing, and searching common features between entities thus better identify and display to users the most relevant search results.  

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Omoigui (US 20100070448) in view of Abdelaziz et al. (US 20180189634) and further in view of Srinivasan (US 9792277) and Jebara et al. (US 9082082).
As per claim 13, Omoigui does not explicitly disclose assigning one or more word embedding vectors to named entities.
	Abdelaziz discloses 
assigning one or more word embedding vectors to named entities (para. 4, 11: knowledge graphs are becoming more dense and complex as more and more data sources are being ingested to create knowledge graphs with a multitude of different semantic relations; para. 25: edge distances for the knowledge graph 200 (FIG. 2) are representative of semantic closeness or semantic relatedness. Semantic relatedness includes any relation between two terms, while semantic similarity only includes the narrower "is a" relation. For example, "car" is similar to "bus", but is also related to "road" and "driving." Semantic similarity is where the idea of distance is based on the likeness of meaning or semantic content. Computationally, semantic similarity may be estimated by defining a topological similarity, by using ontologies to define the distance between terms or concepts. Based on text analysis, semantic relatedness between units of language (e.g., words or sentences) can also be estimated using statistical means such as a vector space model to correlate words and textual contexts from a suitable text corpus; para. 31: each node in the set of nodes from the knowledge graph 200 can be represented by a graph or textual embedding using a vector space model.) Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Omoigui to include the teachings of Abdelaziz, for the advantage of identifying semantically related words that helps provide relevant search results to the users.  
	Omoigui and Abdelaziz do not teach by performing part-of-speech tagging and dependency parsing on said user provided free-form text of said search query.
	Srinivasan teaches 
identifying a node in said dependency parsed tree which overlaps a corresponding named entity token in said user provided free-form text of said search query which is the least distance from a root of the parsed tree corresponding to said identified named entity; traversing the dependency parsed tree upward from said node and establishing a candidate relation predicate by materializing a word embedding vector corresponding to each word encountered along a path to said root (fig. 8: natural language processing layer includes part of speech tagging module, dependency parsing module; named entity recognition module, syntactic parsing module…; col. 7:53-55: the impact analyzer 118 can be configured to determine the impact of the particular document from a context of oil companies and consumer related companies;  col. 13:6-17: entity recognition module 808 can be configured to identify and annotate named entities, such as names of persons, locations, or organizations. The named-entity recognition module 808 can label such named entities by entity type (for example, person, location, time-period or organization) based on the context in which the named entity appears. For example, the named-entity recognition module 808 can be configured to execute a named-entity recognition algorithm, which can be augmented with a dictionary-based named entity lists; fig. 8: natural language processing layer with sentence tokenization module; col. 12:4-35; col. 14:1-8: dependencies amongst the tokens of the sentence and the condensed dependency tree.)  Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Omoigui and Abdelaziz to include the teachings of Srinivasan, for the advantage of parsing and analyzing user inputs in order to recognize words and related words that helps provide relevant search results to the users.  
	Omoigui, Abdelaziz and Srinivasan do not teach determine a minimum distance between any of the embedded word vectors and the word vector associated with the named entity.
Jebara et al. teaches
determine a minimum distance between any of the embedded word vectors and the word vector associated with the named entity (col. 6:35-41: nearest neighbor graph; col. 13:20-32: performing a minimum distance b maching on X; col. 14:64-61: methods for predicting links from node features: Euclidean distances, relational topic models (RTM), and traditional support vector machines (SVM). A simple baseline for comparison is how well the Euclidean distance metric performs at ranking possible connections. Relational topic models learn a link probability function in addition to latent topic mixtures describing each node; col. 36:36-56: a computerized method for valuing relationships between entities according to their respective descriptions using a computing device. The method can include storing a list of links and feature vectors in a digital data store accessible to a processor. A predictor can be trained (or learned), using the processor, from a list of links and feature vectors, each characterizing a node linked by the links, the predictor being a trainable nonlinear classifier). Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Omoigui, Abdelaziz and Srinivasan to include the scoring correlations, as taught by Jebara, for the advantage of identify common features between entities and display to users the most relevant search results.  

As per claim 14, Omoigui, Abdelaziz and Srinivasan do not teach claim 14.
Jebara et al. teaches
backtracking from the root of the tree and traversing down each sub-tree of the dependency parsed tree, in breadth-first search (BFS) order: and collecting any word found which is classified as a subject above a certain pre-defined confidence score (probability) threshold (col. 6: 35-55: if for each node the connected distances are less than the unconnected distances (or some E), i.e., the metric obeys the above linear constraints, Definition 1 is satisfied, and thus the connectivity computed under the learned metric M is exactly A; col. 15:4-15: breadth first search; col. 16:6-21; col. 21:47-56: the predicted degree can, for example, be in the form of a probability that the specified node will have a specified degree).Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Omoigui, Abdelaziz and Srinivasan to include the scoring correlations, as taught by Jebara, for the advantage of providing an efficient search program that allow searching common features between entities thus better identify and display to users the most relevant search results.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINH BLACK whose telephone number is (571)272-4106.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINH BLACK/Examiner, Art Unit 2163                                                                                                                                                                                                        3/24/2021


/TONY MAHMOUDI/Supervisory Patent Examiner, Art Unit 2163